Exhibit 10.2

 



AMENDMENT TO AGREEMENT

 

THIS AMENDING AGREEMENT is dated May 7th, 2019.

 

Between:

 

IDEANOMICS, INC., formerly Seven Stars Cloud Group, Inc., a Nevada corporation
(“Ideanomics” or “SSC”)

 

And:

 

FOMALHAUT LIMITED, a company organized under the laws of the British Virgin
Islands (“SSS”)

 

Background

 

1.Ideanomics and SSS (the “Parties”) entered into a Stock Purchase Option
Agreement (the “Contract”) dated August 31st, 2018, for the following purpose:

·To grant SSS the option to sell Grapevine Logic, Inc. (“GLI”) shares, or the
right to purchase the GLI shares, to Ideanomics.

 

2.The Parties desire to amend the Contract on the terms and conditions set forth
in this Amending Agreement (the “Agreement”).

 

3.This Agreement is the First amendment to the Contract.

 

 

IN CONSIDERATION OF the Parties agreeing to amend their obligations in the
existing Contract, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree to keep, perform, and fulfill
the promises, conditions, and agreements below:

 

Amendments

 

The Contract is amended as follows:

 

1.The following is hereby deleted from the Contract:

 

Section 2(b)(i) Cash Consideration. One-third (1/3) of the Exercise Price shall
be paid in cash, by check or by wire transfer (the “Cash Consideration”).

 

2.The following from the original Contract is hereby changed and shall hereafter
be and read as follows:

 

Section 2(b)(ii) Common Stock Consideration. The full amount of the Exercise
Price shall be paid in the form of common stock of SSC, $.0001 par value per
share (the “SSC Shares”), valued at the closing trading price on the date
preceding the date upon which the Option is exercised (the “Common Stock
Consideration”

 



 

 

 

In the instance of conflict between the terms of the Agreement and the Contract,
the terms of the Agreement shall prevail.

 

No Other Change

 

Except as otherwise expressly provided in this Agreement, all of the terms and
conditions of the Contract remain unchanged and in full force and effect.

 

Miscellaneous Terms

 

Capitalized terms not otherwise defined in this Agreement will have the meanings
ascribed to them in the Contract. Headings are inserted for the convenience of
the parties only and are not to be considered when interpreting this Agreement.
Words in the singular mean and include the plural and vice versa. Words in the
masculine include the feminine and vice versa. No regard for gender is intended
by the language of this Agreement.

 

IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand on
this May 7th, 2019.

 

 

For Ideanomics, Inc.           /s/ Alfred Poor   By: Alfred Poor   Title: CEO  
             For Fomalhaut Limited.           /s/ Bruno Wu    By: Bruno Wu   
Title: Chairman  

 

 

